Citation Nr: 1032920	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1941 to March 1946.  
He died in May 2007 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In her February 2009 substantive appeal, the appellant requested 
a hearing before a Veterans Law Judge sitting at the RO, which 
was scheduled for August 2010; however, prior to her hearing, her 
caregiver indicated that she was too ill to attend and requested 
that her appeal be sent directly to the Board.  Therefore, the 
appellant's hearing request is considered withdrawn.  38 C.F.R. 
20.704(e) (2009).   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  

To establish service connection for the Veteran's cause of death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused, or contributed substantially 
or materially, to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause of death, 
or be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that the disability casually shared in 
producing death, but rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).     

The Veteran died in May 2007, and according to his initial death 
certificate, which was certified by Dr. Campbell, he died of 
cardiopulmonary arrest with significant contributing conditions 
of coronary artery disease (CAD) and congestive heart failure.  
Thereafter, in July 2007, Dr. Campbell amended the Veteran's 
death certificate to remove congestive heart failure as a 
significant contributing condition and to include multiple 
myeloma as a significant contributing condition.  In this regard, 
Dr. Campbell noted on the death certificate that multiple myeloma 
played a large part in the Veteran's demise, and that it was 
oversight on his part to leave this condition off of the initial 
certificate.  

At the time of the Veteran's death, service connection was in 
effect for status-post total left knee replacement, a healed 
fracture of the left femur, residual lumbosacral strain from a 
fracture of the pelvis with separation of the symphysis pubis, 
and rupture of the bladder with laceration of the left scrotum.  
The Veteran was also in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective May 1, 2001.  However, service 
connection was not in effect for CAD, congestive heart failure, 
or multiple myeloma.  

The appellant asserts that service connection for the cause of 
the Veteran's death is warranted.  Specifically, she contends 
that the Veteran's death was substantially and materially 
contributed to, and aided by, his service-connected disabilities 
insofar as these conditions made it impossible for him to undergo 
treatment for his myeloma.  See July 2009 statement.  In the 
alternative, the appellant contends that the Veteran's myeloma 
was directly related to his service-connected disabilities 
insofar as he "developed multiple myeloma in all the injuries" 
for which service connection was in effect.  See February 2009 
substantive appeal.  

The Veteran's service treatment records fail to show treatment 
for, or complaints of, CAD, congestive heart failure, or multiple 
myeloma.  Additionally, his March 1946 separation examination 
shows that he had a normal cardiovascular system upon discharge 
from service. 

Post-service, in December 1980, Dr. Barron reported that the 
Veteran had suffered a motorcycle accident in April 1945 with 
multiple injuries to his pelvis, bladder, and legs, and indicated 
that he had treated the Veteran for numerous musculoskeletal 
conditions since he first saw the Veteran in May 1959.  
Additionally, Dr. Barron reported that the Veteran had been 
hospitalized in February 1965 for CAD, right bundle branch block.   

A March 2007 treatment note from Dr. Watson notes that, upon 
examination, the Veteran had multiple lytic lesions involving the 
pelvis and femur, with the largest possible lytic lesion on the 
right side of the pelvis and the largest femoral lytic defect 
found on the proximal right femur.  

Following the Veteran's death, in August 2007, Dr. Campbell, the 
doctor who certified the Veteran's death certificate, reported 
that the Veteran had suffered a motorcycle accident in service 
for which he had been hospitalized for almost a year, and that 
following the accident, the Veteran had multiple internal 
injuries and was in pain for most of the remainder of his life.  
Dr. Campbell also noted that the Veteran had multiple medical 
problems at the time of his death, including CAD and multiple 
myeloma.  Dr. Campbell then concluded that the Veteran's 
motorcycle accident in the 1940s "contributed to a number of the 
problems the patient had which eventually [led] to his death."  

In a January 2008 letter, Dr. Pence, reported that he had treated 
the Veteran for several months prior to his death in May 2007.  
In this regard, Dr. Pence reported that while he was the 
Veteran's nephrologist, Dr. Campbell had been his primary care 
physician for many years and was the doctor who completed the 
Veteran's death certificate.  Dr. Pence then noted that when he 
saw the Veteran in March 2007, he had a known history of ischemic 
cardiomyopathy and congestive heart failure, but that he 
subsequently developed multiple myeloma with acute kidney failure 
and fairly severe hypercalcemia.  Dr. Pence indicated that after 
due consideration of the Veteran's age, co-morbid risk factor, 
and likely poor prognosis was he to be treated with chemotherapy 
and dialysis support, the decision was made to pursue 
conservative management of the Veteran's medical condition, and 
he was sent home on hospice care where he subsequently died as a 
result of his multiple myeloma.  Dr. Pence also stated that, 
while the death certificate indicated that the primary cause of 
the Veteran's death was his congestive heart failure (a condition 
that certainly existed), based on the Veteran's last months of 
treatment, multiple myeloma was the primary event that 
contributed to the Veteran's acute kidney failure and ultimate 
demise, not his congestive heart failure.   

Additionally, in a February 2008 letter, Dr. Mann reported that 
the Veteran had presented to the North Okaloosa Medical Center, 
acutely ill, in March 2007, and that he ultimately died from a 
combination of many causes, including CAD and cardiomyopathy.  
However, Dr. Mann also reported that his multiple co-morbid 
medical conditions, including multiple myeloma, subsequent acute 
renal failure, and hypercalcemia, were perhaps more contributory 
to his death.  Dr. Mann then provided some general information 
regarding multiple myeloma, noting that it is a cancer that is 
generally non-curable, although treatment does exist.  In this 
regard, Dr. Mann stated that the Veteran was not eligible for 
treatment, in part because of his longstanding chronic illness, 
noting that had the Veteran been in generally better health, he 
might have at least been considered for treatment, including 
chemotherapy.  However, Dr. Mann indicated that the Veteran's 
chronic medical illness, including his longstanding history of 
left femur fracture, healed malunion of lumbosacral strain, 
fracture of pelvis with separation of the symphasis pubis, and 
rupture and laceration of the left scrotum, prohibited any 
consideration of such treatment.  Finally, Dr. Mann concluded 
that all of the Veteran's chronic illnesses led to his poor 
medical condition, which ultimately led to his inability to 
receive treatment for his multiple myeloma.  As such, Dr. Mann 
stated that it was ultimately a combination of many causes, 
including multiple myeloma and its sequelae, not just his CAD, 
which caused his death.  

While the preceding physicians all provided statements regarding 
their treatment of the Veteran, the Board notes that, to date, 
complete treatment records from Dr. Campbell, Dr. Watson, Dr. 
Pence, and Dr. Mann as well as records from the Veteran's 
February 1965 hospitalization for CAD with right bundle branch 
block, have not been associated with the claims file.  On remand, 
efforts to obtain these records should be made before the Board 
renders a decision in this case.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In light of the preceding opinions, in June 2009, a VA medical 
opinion regarding the cause of the Veteran's death was obtained.  
At the outset of the opinion, the physician reported that she had 
extensively reviewed the Veteran's claims file, and noted the 
appellant's contention that the Veteran's service-connected 
disabilities prevented treatment of his multiple myeloma, which 
resulted in his demise.  After discussing the Veteran's pertinent 
history, the physician reported that the Veteran died at age 88 
secondary to late stage myeloma, which was not caused by or 
related to any service-connected disabilities.  In this regard, 
the physician stated that the Veteran survived for more than 60 
years after his in-service motorcycle accident and had lived 
longer than expected for a male born today or a male born in 
1918.  Additionally, the physician reported that the Veteran was 
diagnosed with multiple myeloma, a terminal illness, in the late 
stages of the disease process and with severe complications, at 
age 88.  In such a situation, the physician reported, the 
Veteran's median life expectancy was only six months.  The 
physician also noted that the Veteran had chronic heart disease 
with advanced age, which made chemotherapy or any other treatment 
inappropriate.  As such, the physician concluded that the failure 
to treat the Veteran's multiple myeloma had absolutely nothing to 
do with his service-connected injuries.  Finally, apparently in 
regard to the various medical opinions of record, the physician 
noted that, unfortunately, families do pressure physicians to 
make claims that are relatively farfetched.  

On this record, the Board finds that a further medical opinion 
regarding whether the Veteran's cause of death was a result of 
his military service or due, at least in part, to his service-
connected status-post total left knee replacement, healed 
fracture of the left femur, residual lumbosacral strain from a 
fracture of the pelvis with separation of the symphysis pubis, 
and/or rupture of the bladder with laceration of the left 
scrotum, is necessary before a decision is rendered in this case.  
See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In 
this regard, the Board acknowledges that the June 2009 VA 
physician provided the opinion that the Veteran's late stage 
myeloma was not caused by or related to any service-connected 
disabilities and that the failure to treat the Veteran's multiple 
myeloma had absolutely nothing to do with his service-connected 
injuries.  Significantly, however, the physician failed to 
provide any rationale or explanation for her opinion that the 
Veteran's multiple myeloma was not caused by or related to any 
service-connected disabilities.  Moreover, the physician failed 
to provide an opinion as to whether any of the causes of death 
listed on the Veteran's death certificate were directly related 
to his military service.  Finally, although the physician 
reported that the failure to treat the Veteran's multiple myeloma 
had absolutely nothing to do with his service-connected injuries, 
she failed to address whether the Veteran's death was in any way 
contributed to, or hastened by, his service-connected 
disabilities.  As such, the Board finds that the claims file, to 
include all newly received records, should be returned to the 
June 2009 VA examiner to provide an addendum opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); see also Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) (stating that a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination or get a medical 
opinion when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).   

The Board also notes that, to date, the appellant has not been 
provided with notice consistent with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  In this regard, the Board notes that, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, 38 C.F.R. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id. at 352-53. 

The Board acknowledges that, in August 2007, the RO attempted to 
provide the appellant with adequate notice of the elements 
necessary to substantiate her claim for benefits.  Significantly, 
however, this letter did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death (i.e., status-post total left knee replacement, 
healed fracture of the left femur, residual lumbosacral strain 
from a fracture of the pelvis with separation of the symphysis 
pubis, and rupture of the bladder with laceration of the left 
scrotum); an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Given the deficiencies in 
the August 20007 letter, notice compliant with 38 U.S.C.A. § 
5103(a) and Hupp should be issued before the Board renders a 
decision in this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant and her 
representative corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes (1) a statement of 
the condition(s) for which the Veteran was 
service-connected at the time of his death 
(i.e., status-post total left knee 
replacement, a healed fracture of the left 
femur, residual lumbosacral strain from a 
fracture of the pelvis with separation of 
the symphysis pubis, and rupture of the 
bladder with laceration of the left 
scrotum); (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  

2.  Then, contact the appellant and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all private health care 
providers who treated the Veteran's CAD, 
congestive heart failure, and multiple 
myeloma, to specifically include treatment 
records from Dr. Campbell, Dr. Watson, Dr. 
Pence, and Dr. Mann as well as records 
from the Veteran's February 1965 
hospitalization for CAD with right bundle 
branch block.  Following the receipt of 
any necessary authorizations from the 
appellant, attempt to obtain all 
identified medical records.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

3.  Once the foregoing development has 
been completed, the claims file should be 
referred to the physician that provided 
the June 2009 opinion, or if the June 2009 
physician is no longer available, an 
appropriate physician, in order to obtain 
an opinion regarding the cause of the 
Veteran's death.  The physician should 
review the claims file and offer an 
opinion on the following inquiries:

(a) Is it at least as likely as not that 
the Veteran's service-connected status-
post total left knee replacement, healed 
fracture of the left femur, residual 
lumbosacral strain from a fracture of the 
pelvis with separation of the symphysis 
pubis, and/or rupture of the bladder with 
laceration of the left scrotum:

1) played any role in his death;

2) contributed substantially or materially 
to the cause of death and/or combined to 
cause death and/or aided or lent 
assistance to the production of death 
and/or was causally connected to his 
death; 

3) caused debilitating effects and general 
impairment of health to the extent that 
they rendered him materially less capable 
of resisting the effects of his conditions 
which resulted in death; OR

4) were of such severity as to have a 
material influence in accelerating death 
in the event that such service-connected 
disabilities were progressive or 
debilitating?

(b) Is it at least as likely as not that 
the causes of the Veteran's death 
(cardiopulmonary arrest, CAD, congestive 
heart failure, and multiple myeloma) were 
the result of, or related to, any in-
service disease, event, or injury?

In providing these opinions, the examiner 
should specifically acknowledge the lay 
evidence of record regarding a potential 
relationship between the Veteran's multiple 
myeloma and his service-connected 
disabilities.  The examiner should also 
reconcile her opinion with the various 
private medical opinions of record, 
including the opinions from Dr. Campbell, 
Dr. Pence, and Dr. Mann.  The examiner must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

